Citation Nr: 1620222	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-32 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for the service-connected lumbar spine herniated disk.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant was a member of the New York Army National Guard for approximately 40 years, and participated in unverified periods of active duty for training and inactive duty training.  The appellant served on active duty from July 2006 to October 2007, including one year in Kuwait.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The Board remanded this case for additional development in June 2014.  The case has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2014, the appellant submitted a VA Form 9 in which he stated that he wanted to have a hearing at the RO before a Veterans Law Judge.  A Supplemental Statement of the Case was issued in October 2014, and the case was thereafter transferred to the Board without any hearing being scheduled.  A hearing on appeal must be granted when, as in this case, an appellant expresses a desire for it.  38 C.F.R. § 20.700(a).

In view of the foregoing, this case must be REMANDED for the following action:

1.  Schedule the appellant for a hearing at his local RO before a Veterans Law Judge, as the docket permits.  Offer him the option of a Travel Board hearing or a videoconference hearing, whichever he prefers. 

2.  Notify the appellant and his representative of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record.

3.  Advise the appellant that if he desires to withdraw the hearing request prior to the hearing, he may do so in writing pursuant to applicable provisions.

4.  After the hearing is conducted, or if the hearing request is withdrawn in writing prior to the hearing being conducted, the case must be returned to the Board in accordance with the applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

